         Case 4:20-cv-02958 Document 38 Filed on 08/25/21 in TXSD Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE SOUTHERN DISTRICT OF TEXAS

                                       HOUSTON DIVISION

Dish Network L.L.C.                               §
                                                  §
v.                                                § CIVIL ACTION NO. H-20-2958
                                                  §
Mohamed Omar, Hossam Abd, et al.                  §

                                 NOTICE OF CANCELLATION

This case has been CANCELLED for the following before Senior United States District
Judge Sim Lake until further notice:

                            INITIAL SCHEDULING CONFERENCE

Date:          September 17, 2021

Time:          3:00 p.m.

Place:         515 Rusk
               Courtroom 9-B, 9th Floor
               Houston, Texas

To:            All Parties of Record


For inquiries regarding the above setting please contact:

Sheila R. Anderson,
Case Manager for
Senior United States District Judge Sim Lake

sheila_r_anderson@txs.uscourts.gov

August 25, 2021
